Citation Nr: 0815624	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-36 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Eligibility for nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and L. R. P.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

 



INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
low back disability.  By letter dated in September 2005, the 
Regional Office (RO) informed the veteran that his claim for 
pension benefits was denied because his income exceeded the 
limit for the receipt of such benefits.  He perfected a 
timely appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a low back disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown to be causally related to the veteran's service.

2.  The veteran's countable annual income and total assets 
exceed the annual income and total asset limits set by law 
for payment of VA pension benefits.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service, nor may arthritis be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The requirements for VA pension benefits have not been 
met. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
3.271, 3.272 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, with respect to the veteran's nonservice 
connected pension claim, it does not appear that the VCAA is 
applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51.  In any event, the RO 
provided the veteran with information concerning what the 
evidence must show to support a claim for nonservice-
connected pension in a July 2005 letter. 

With respect to the veteran's service connection claim,VA 
satisfied its duty to notify by means of June 2005, July 
2005, and March 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, requested 
that he submit any additional evidence in his possession 
pertaining to the claim, and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefit 
sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of any VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.



Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  With respect to an in-service 
injury or disease, the record reflects that in January 1968 
and March 1969, the veteran complained of experiencing pain 
in his back.  With regard to a current back disability, a 
March 1986 treatment record reflects that the veteran 
complained of experiencing chronic lower left back pain that 
radiated around the flank and down into the testicle.  The 
record further demonstrates that on May 31, 2003, the veteran 
injured his back in an incident involving his garage door.  
Subsequently, the veteran complained of, and sought treatment 
for, a low back disability that has been variously diagnosed 
as low back pain with radiculopathy, herniated disc, 
degenerative lumbar disk disease with a herniated disc at the 
level of L3-four, and degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.

However, the record does not demonstrate that the veteran's 
current back disability is etiologically related to his in-
service low back symptomology.  In this regard, in April 
2007, a VA examiner, after an examination of the veteran and 
a review of his claims file, opined that:

It is less likely as not that the 
veteran's current degenerative disc 
disease and degenerative joint disease is 
a continuation of the veteran's episodes 
of back pain while he was on active duty.  
There is an interval of 34 years between 
the episode of pain while he was on 
active duty and the veteran's current 
back pain.  In that interval, the veteran 
worked as a bus driver for 29 years.  
During those 29 years, there is no 
documentation of chronicity of back pain, 
up until 2003.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran is entitled to a grant of 
service connection on a direct incurrence basis.

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's arthritis must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the veteran's current 
low back arthritis was manifested to a compensable degree 
within one year of his separation from service.  In fact, the 
first documented clinical diagnosis of current low back 
disability was in 2003, which was many years after service.  
Hence, the Board finds that the evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for a low back disability.

In conclusion, although the veteran asserts that he has a 
current low back disability that is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the April 2007 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran has a 
current low back disability as a result of his service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability and the 
claim must be denied.

2.  Nonservice-connected Pension

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

38 U.S.C. § 1513, effective September 17, 2001, eliminated 
the permanent and totally disabled requirement for applicants 
who are age 65 years or older.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of rate of improved 
pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2007).

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2007).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4)(2007).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded by regulation.  38 
C.F.R. §§ 3.271, 3.272 (2007).  The maximum annual rates of 
improved pension are specified by statute in 38 U.S.C.A. §§ 
1521 and 1542 (death pension), as increased from time to time 
under 38 U.S.C.A. § 5312.  Each increase of the maximum 
annual rates of improved pension (including death pension) 
under 38 U.S.C.A. § 5312 is published in the "Notices" 
section of the federal register.  38 C.F.R. § 3.23(a)(2007).

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g)(2007).

Effective December 1, 2004, the maximum annual rate of 
pension for a veteran with one dependent was $13,309.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective 
December 1, 2005, the MAPR was $13,885.   Effective December 
1, 2006, the MAPR was $14,313.  Id.

Legal Analysis

The veteran applied for VA pension benefits in May 2005, on 
VA Form 21-526.  On such form, the veteran reported that he 
was married and that his spouse lived with him and that he 
did not any dependent children.  He further stated that he 
received $1,491.00 per month in benefits from the Social 
Security Administration, $1400.00 per month from Bi-State 
Development Agency, and $371.00 in military benefits.  He 
further noted that the gross wages and salaries of his spouse 
was $24,000.00.  Moreover, the veteran reported that he had 
$3,000.00 in cash accounts.  

A February 2004 Social Security Administration, Supplemental 
Security Income Notice of Award letter reflects that the 
veteran's daughter, T. K. T. was awarded Supplement Security 
Income payments for a disabled individual.  Such letter 
indicated that beginning January 1, 2004, T. K. T. would 
receive $376.00 monthly on a continuous basis.

Information provided by the Social Security Administration 
reflects that as of December 2004, the veteran was paid 
$1535.00 per month in Social Security Administration 
disability benefits.

A VA Form 21-0516-1 (Improved Pension Eligibility 
Verification Report) submitted by the veteran in February 
2006 reflects that he was "Married-Not Living With Spouse."  
The veteran also reported that he had one, unmarried 
dependent child in his custody.  He again reported that he 
received $1,490.00 per month in benefits from the Social 
Security Administration and that he received $1280.00 per 
month from Bi-State Retirement.  He further indicated that he 
did not have any gross wages from employment or cash/or non-
interest bearing bank accounts.

In a February 2006 letter, the veteran again indicated that 
he and his spouse did not currently live together and had not 
done so since 1995.  He also indicated that he had a 
dependent daughter, who was disabled in accordance with the 
Social Security Administration, who lived with him. 

Based on this information provided by the veteran, the Board 
calculates that the veteran's countable income is 
approximately $44, 000 and his total net worth is 
approximately $47,000.  Such sum was determined by adding the 
total annual income of the veteran (excluding his wife, who 
he has indicated does not live with him), his cash accounts, 
and the Supplemental Security Income that his dependent 
daughter receives.  The appellant's dependant daughter's 
income is presumed available to the appellant and considered 
part of the veteran's annual income.  See 38 C.F.R. § 
3.23(d)(5)(2007).


The Board notes that the veteran's income may be reduced by 
amounts equal to amounts paid by a veteran for unreimbursed 
medical expenses, to the extent that such amounts exceed five 
percent of the maximum annual rate of pension.  In this case, 
the veteran, in his May 2005 VA Form 21-526, reported that in 
December 2004 he paid $60 for a doctor's fee and medication.  
However, the Board notes that such amount, which was paid in 
December 2004, will not be reduced from the veteran's 
countable income because it was paid prior to the beginning 
of the 12 month annualization and it does not exceed five 
percent of the maximum annual rate of pension.  There is no 
evidence that the veteran has submitted any other 
unreimbursed medical expenses by which to reduce his 
countable income. Therefore, the Board concludes that the 
veteran does not have any unreimbursed medical expenses that 
could reduce the amount of his income.

Consequently, as the veteran has not presented any evidence 
documenting any unreimbursed medical expenses, the Board 
concludes that the veteran's annual income, which totals 
approximately $44,000, well exceeds the statutorily defined 
maximum income (December 1, 2005, the MAPR was $13,885 and 
December 1, 2006, the MAPR was $14,313) for a veteran with 
one dependent to receive pension benefits.  Accordingly, the 
Board finds that a grant of nonservice-connected pension is 
not warranted.

The veteran is advised that should his income change in the 
future or if he should incur significant out-of-pocked 
medical expenses, he may reapply for pension and his 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for pension 
benefits.




ORDER

Entitlement to service connection for a low back disability 
is denied.

Because the veteran's countable annual income is excessive 
for eligibility for nonservice-connected pension benefits, 
the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


